UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53830 LENCO MOBILE INC. (Exact name of registrant as specified in its charter) Delaware 75-3111137 (State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 345 Chapala Street, Santa Barbara, California (Address of principal executive offices) (Zip Code) (805) 308-9199 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered pursuant to Section12(g)of the Exchange Act: Common Stock, Par Value $0.001 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Nox As of November 7, 2011, 71,145,659 shares of Lenco Mobile Inc.’s common stock were outstanding. Lenco Mobile Inc. For the Quarterly Period Ended September 30, 2011 TABLE OF CONTENTS Page EXPLANATORY NOTE 3 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 3 PART I - FINANCIAL INFORMATION 4 Item 1. Notes to Consolidated Financial Statements. 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II - OTHER INFORMATION 33 Item 1. Legal Proceedings. 33 Item 1A. Risk Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 34 Item 3. Defaults Upon Senior Securities. 34 Item 4. (Removed and Reserved). 34 Item 5. Other Information. 34 Item 6. Exhibits. 34 SIGNATURES 35 EXHIBIT INDEX 36 2 EXPLANATORY NOTE In this quarterly report on Form 10-Q, unless the context indicates otherwise, the terms “Lenco Mobile,” “Company,” “we,” “us” and “our” refer to Lenco Mobile Inc., a Delaware corporation, and its subsidiaries. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS Certain statements in this report are “forward-looking statements.” Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” or “projects,” or the negative or other variation of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our products, are forward-looking statements. Forward-looking statements in this report may include statements about: · Our ability to control operating costs and fully implement our current business plan; · Our ability to obtain financing or funds in the immediate near term; · Our ability to successfully launch our solutions and services with new mobile telephone network operators(“Wireless Carriers”); · The timing and ability of Wireless Carriers to invest in and roll out their next generation mobile networks; · Our ability to respond to new developments in technology and new applications of existing technology before our competitors; · Our ability to successfully complete acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions which may involve additional uncertainties; and · Expectations concerning financial risk due to fluctuations in foreign currencies against the U.S. Dollar. The forward-looking statements in this report speak only as of the date of this report and, except to the extent required by law, we do not undertake any obligation to update any forward looking statements. Forward-looking statements are subject to certain events, risks, and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item1A and elsewhere in this report, as well as in our annual report on Form 10-K and other reports we file with the SEC. Caution should be taken not to place undue reliance on any such forward-looking statements. 3 PART I -FINANCIAL INFORMATION Item 1.Financial Statements. Lenco Mobile Inc. and its Subsidiaries Consolidated Balance Sheets As of September 30, 2011 December 31, 2010 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $16,905 and $94,720, respectively Purchase price receivable - Other current assets Income taxes receivable Net assets related to current discontinued operations Total current assets Property and equipment, net Other noncurrent assets: Intangible assets - goodwill Intangible assets - other, net Other noncurrent assets - Net assets related to noncurrent discontinued operations - Total other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term obligations, net of debt discount (convertible debt portion of $260,000 and $1,625,750, respectively) Preferred dividend payable Preferred stock deposit liability - Current contingent consideration liability - Warrant put liability - Net liabilities related to current discontinued operations Total current liabilities Long-term obligations, less current portion Net liabilities related to noncurrent discontinued operations - Total liabilities Commitments and contingencies (Note 7) Shareholders' equity: Preferred Stock, Series A 1,000,000 shares authorized, $.001 par value, 107,500 and 100,000 shares issued and outstanding at September 30, 2011and at December 31, 2010, respectively Common stock, 250,000,000 shares authorized, $.001 par value, 71,145,659 shares issued and outstanding at both September 30, 2011 and December 31, 2010. Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Lenco Mobile Inc. shareholders' equity Noncontrolling deficit ) ) Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Lenco Mobile Inc. and its Subsidiaries Consolidated Statements of Operations and Comprehensive Loss Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Cost of sales Gross profit Operating expense: Sales and marketing General and administrative Stock compensation expense - - Research and development - - Depreciation and amortization Impairment loss - - Total operating expense Loss from operations ) Other income (expense): Interest expense, net ) Other income - - Total other income (expense) ) ) Loss from operations before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) ) Loss from continuing operations ) Loss from discontinued operations, net of taxes of $1,900,565 ) Net loss ) Net loss attributable to noncontrolling interest ) Net loss attributable to Lenco Mobile Inc. ) Preferred stock dividends ) - ) - Series A Preferred Stock accretion of beneficial conversion feature ) - ) - Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted net loss per share applicable to common stockholders Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) $ ) Net loss per share applicable to common stockholders $ ) $ ) $ ) $ ) Weighted average shares used in per share calculation - basic and diluted Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment ) ) Unrealized gains on investments Total comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 5 Lenco Mobile Inc. and its subsidiaries Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities: Net loss attributable to Lenco Mobile Inc. $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss from discontinued operations (Note 2) Net loss attributable to noncontrolling interest ) ) Depreciation and amortization Amortization of debt discounts Stock compensation expense - Gain on sale of property and equipment ) - Impairment of long lived assets and goodwill - Changes in operating assets and liabilities, net of impact of acquisitions: Accounts receivable ) Purchase price receivable - Other current and non-current assets ) ) Accounts payable, accrued expenses, and other current liabilities ) Income taxes receivable ) Net cash used in operating activities - continuing operations ) ) Net cash used in operating activities - discontinued operations ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases and expenditures for intangible assets ) ) Cash paid for acquisition of Lenco Media Inc. (formerly Jetcast, Inc.) - ) Net cash used in investing activities - continuing operations ) ) Net cash used in investing activities - discontinued operations ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payment of long-term debt ) ) Proceeds from issuance of long-term debt - Proceeds from issuance of Series A Preferred Stock Net cash(used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $
